                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ANDREW J. GONZALES,

              Plaintiff,

v.                                                               CV No. 18-573 CG/KRS

CITY OF HOBBS,

              Defendant.


                                ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte. On February 21, 2019, the Court

set a telephonic status conference for April 2, 2019, at 3:00 p.m. (Doc. 28). John Paul

Valdez, counsel for Plaintiff, did not call in to the hearing.

       IT IS THEREFORE ORDERED that, on or before April 5, 2019, John Paul

Valdez, counsel for Plaintiff, shall show cause in writing why he failed to attend the

scheduled status conference.



                                    _____________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
